6	DETAILED ACTION
	This office action is in response to the application filed 02/24/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 17, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Melanson (US 2009/0322300).
Re claim 10, Melanson teaches a DC to DC conversion circuit [Figs 1A, 2A, 3A] comprising: a DC to DC converter connected to an input path [providing Vin] and an output path [providing Vout]; and a current limiting circuit comprising: a circuit [10A] configured to detect when an input or output current [Io as a function of IL] of the DC to DC converter exceeds or falls below a threshold [VHIGH]; and a controller configured to: store a first value [VMAX] representative of a level of an output voltage [Vout] of the DC to DC converter in response to the input or output current exceeding or falling below a first threshold [VHIGH]; store a second value [VMIN] representative of the level of the output voltage in response to the input or output current falling below a second threshold [VLOW]; and modify a control signal based on the first and second values  [paragraph 22, Fig 3A, control signal /sa is activated when Vout reaches VLOW].
Re claim 17, Melanson teaches wherein the DC to DC converter is a buck converter [as shown in Fig 1A].
Re claim 20, Melanson teaches an electronic device comprising: a DC power source [input voltage source, paragraph 19] configured to supply a first voltage level [Vin]; and the DC to DC conversion circuit of claim 10 [Fig 1A] configured to convert the first voltage level into the output voltage [Vout].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson in view of Applicant Admitted Prior Art (APA).
Re claim 11, Melanson teaches the limitations as applied to the claim above, but does not teach wherein the circuit is an over-current detector comprising a comparator, and wherein the comparator is configured to receive an input signal at a first terminal based on the input or output current, receive a reference current at a second terminal and output a LIMIT signal to the controller at an output terminal when the input or output current exceeds the reference current.
APA teaches wherein the circuit [106] is an over-current detector comprising a comparator [204], and wherein the comparator is configured to receive an input signal [Ifi] at a first terminal based on the input or output current, receive a reference current [Ith] at a second terminal and output a LIMIT signal [LIMIT] to the controller at an output terminal when the input or output current exceeds the reference current. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Melanson to include the features of APA because it is used as a desired form of power control while being robust, compact, and easy to use, thus improving the utility of the device, which increases efficiency.
Re claim 12, Melanson teaches the limitations as applied to the claim above, but does not teach wherein the over-current detector further comprises a filter, and wherein the filter is configured to receive the input or output current at an input terminal and output, at its output, an output signal for the first terminal of the comparator.
APA teaches wherein the over-current detector further comprises a filter [202], and wherein the filter is configured to receive the input or output current [I] at an input terminal and output, at its output, an output signal [Ifi] for the first terminal of the comparator. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Melanson to include the features of APA because it is used as a desired form of power control while being robust, compact, and easy to use, thus improving the utility of the device, which increases efficiency.
Re claim 13, Melanson teaches the limitations as applied to the claim above, but does not teach wherein the over-current detector is connected to the input path, and wherein the comparator is configured to receive the input signal at the first terminal based on the input current and output the LIMIT signal to the controller at the output terminal when the input current exceeds the reference current.
APA teaches wherein the over-current detector is connected to the input path [paragraph 34 teaches the current detector is connected to the input or output path], and wherein the comparator is configured to receive the input signal at the first terminal based on the input current and output the LIMIT signal to the controller at the output terminal when the input current exceeds the reference current [paragraph 34]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Melanson to include the features of APA because it is used as a desired form of power control while being robust, compact, and easy to use, thus improving the utility of the device, which increases efficiency.
Re claim 14, Melanson teaches the limitations as applied to the claim above, but does not teach wherein the over-current detector is connected to the output path, and wherein the comparator is configured to receive the input signal at the first terminal based on the output current and output the LIMIT signal to the controller at the output terminal when the output current exceeds the reference current.
APA teaches wherein the over-current detector is connected to the output path [paragraph 34 teaches the current detector is connected to the input or output path], and wherein the comparator is configured to receive the input signal at the first terminal based on the output current and output the LIMIT signal to the controller at the output terminal when the output current exceeds the reference current [paragraph 34]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Melanson to include the features of APA because it is used as a desired form of power control while being robust, compact, and easy to use, thus improving the utility of the device, which increases efficiency.
Re claim 15, Melanson teaches the limitations as applied to the claim above, but does not teach wherein the circuit comprises a first over- current detector connected to the input path and a second over-current detector connected to the output path, wherein the first over-current detector comprises a first comparator, wherein the first comparator is configured to receive an input signal at a first terminal based on the input current, receive a first reference current at a second terminal and output a first LIMIT signal to the controller at an output terminal when the input current exceeds the reference current, wherein the second over-current detector comprises a second comparator, and wherein the second comparator is configured to receive an input signal at a first terminal based on the output current, receive a second reference current at a second terminal and output a second LIMIT signal to the controller at an output terminal when the output current exceeds the reference current.
APA teaches wherein the circuit comprises a first over- current detector [106] connected to the input path and a second over-current detector connected to the output path, wherein the first over-current detector comprises a first comparator [204], wherein the first comparator is configured to receive an input signal [Ifi] at a first terminal [I] based on the input current, receive a first reference current [Ith] at a second terminal and output a first LIMIT signal [LIMIT] to the controller at an output terminal when the input current exceeds the reference current [paragraph 34], wherein the second over-current detector comprises a second comparator, and wherein the second comparator is configured to receive an input signal at a first terminal based on the output current, receive a second reference current at a second terminal and output a second LIMIT signal to the controller at an output terminal when the output current exceeds the reference current [paragraph 34 teaches the current detector is connected to the input or output path so it is implied that the current detector is connected to both the input and the output]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Melanson to include the features of APA because it is used as a desired form of power control while being robust, compact, and easy to use, thus improving the utility of the device, which increases efficiency. In addition, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson in view of APA and Koakutsu et al. (“Koakutsu”, US 5,148,115).
Re claim 16, Melanson teaches the limitations as applied to the claim above, but does not teach wherein the first over-current detector and the second over-current detector are connected to the controller via an OR gate.
Koakutsu teaches a device [Fig 2] wherein the first over-current detector [23] and the second over-current detector [24] are connected to the controller via an OR gate [25]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Melanson to include the features of Koakutsu because it is used to provide a desired form of power control while reducing the number of required parts, thus improving the utility of the device, which increases efficiency.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson in view of Jessenig et al. (“Jessenig”, US 2014/0285174).
Re claim 18, Melanson teaches the limitations as applied to the claim above, but does not teach wherein the DC to DC converter is a boost converter.
Jessenig teaches a device [Fig 1] wherein the DC to DC converter [100] is a boost converter [paragraph 29]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Melanson to include the features of Jessenig because it is used to provide a higher output voltage with lower operating duty cycles, thus improving the utility of the device, which increases efficiency.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson in view of Sonnaillon (US 2016/0344292).
Re claim 19, Melanson teaches the limitations as applied to the claim above, but does not teach wherein the DC to DC converter is a buck-boost converter.
Sonnailon teaches a device [Fig 6] wherein the DC to DC converter [30] is a buck-boost converter [paragraph 25]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Melanson to include the features of Sonnailon because it is used to provide a desired output voltage with lower operating duty cycles using fewer, smaller external components, thus improving the utility of the device, which increases efficiency.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the control signal is modified based on the first and second values so that the control signal brings the output voltage to an intermediate voltage level between the level of the output voltage represented by the first value and the level of the output voltage represented by the second value” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838